Appeals having been taken to this Court by the above-named appellants from orders of the Supreme Court, New York County (Joan M. Kenney, J.), entered on or about October 1, 2012, April 22, 2013 and June 24, 2013, and said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated February 28, 2014, it is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
Concur — Gonzalez, EJ., Mazzarelli, Renwick, Feinman and Gische, JJ.